Order entered March 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01120-CR
                               No. 05-19-01127-CR

                           KEVIN JONES, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
           Trial Court Cause Nos. 401-80295-2018, 401-82548-2019

                                    ORDER

      Before the Court is appellant’s March 20, 2020 Motion to Cancel Oral

Argument. We GRANT appellant’s motion. We ORDER this case be submitted

on the briefs on April 21, 2020.


                                           /s/   DAVID J. SCHENCK
                                                 PRESIDING JUSTICE